             IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF GEORGIA
                          STATESBORO DIVISION


CURTIS SPIRES, a/k/a JIMMIE
CANUPP JR.,

     Plaintiff,

            V.                                  CV 611-045


JOHN PAUL, Deputy Warden of
Care and Treatment, Georgia      *
State Prison, and OFFICER TAMMIE *
THOMAS, Emergency Response Team, *
Georgia State Prison,            *

     Defendants.




                               ORDER




     On March 8, 2019, the Court entered an Order and Notice of

Pretrial Proceedings that set certain pretrial deadlines for this

case.    {Doc. 187.) On March 22nd, Plaintiff, a pro se party, filed

a response stating he never received the proposed pretrial order

form customarily sent to pro se prisoners.          (See   Doc. 189.)

Plaintiff also requested an extension to comply with the Court's

March 8th Order.    The Court will construe this filing as a motion

for extension of time and GRANT the motion.

        Because Plaintiff never received a proposed pretrial order

form, the Court extends the pretrial deadlines as follows:

        LAST DAY TO FILE PROPOSED PRETRIAL      April 11, 2019
        ORDERS
    LAST DAY TO FILE MOTIONS IN LIMINE          April 25, 2019

     LAST DAY TO FILE RESPONSES TO              May 9, 2019
     MOTIONS IN LIMINE


The pretrial conference and jury selection and trial assignment

dates set in the Court's March 8th Order shall remain in effect.

     Finally, Plaintiff requests the Clerk send him a copy of all

exhibits and evidence he submitted to the Court during this case.

The Court reminds Plaintiff of the instructions the United States

Magistrate Judge issued in the Order of June 7, 2011 {Doc. 10),

namely that it is Plaintiff's responsibility to maintain his own

records.   If Plaintiff needs new copies, he may obtain them from

the Clerk at the standard cost of fifty ($0.50) cents per page.

The Clerk is DIRECTED to send Plaintiff a copy of the docket with

this Order.


     ORDER ENTERED at Augusta, Georgia, this           day of March,

2019.




                                     J. R^NMVHALL,'' CHIEF JUDGE
                                     UNIT^P^^ATES DISTRICT COURT
                                        :HERN   DISTRICT OF GEORGIA
